Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.


Claim Rejections - 35 USC § 112(b)
1a. The following is a quotation of 35 U.S.C. 112(b) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 6, 11 and 16, the claims recite a variable “k”, but “k” is not defined in the claim. Hence, the claims are undefined.
All dependent claims are rejected based on dependency of the parent claims.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120257554 A1) in view of Marinker (US 20190081832 A1).

2b. Summary of the Cited Prior Art
Kim discloses a method of HARQ cross carrier scheduling in wireless networks operate with carrier aggregation (Fig 1-18).
Marinker discloses a method for determining signal structures including subcarrier spacing and timing (Fig 1-3).

2c. Claim Analysis
Regarding Claim 1, Kim discloses:
A method of performing communication by a user equipment in a wireless communication system, the method comprising
[(Kim discloses a method of HARQ cross carrier scheduling in wireless networks operate with carrier aggregation, see:
broadband is configured by means of carrier aggregation, transceiving timing for a data channel and a control channel when cross-carrier scheduling is implemented. 
Fig 3 and 5-16)]:
	receiving data in a time unit #n of a first frequency band
	[(Kim discloses receiving control information for HARQ scheduling through PDCCH and PDSCH channels, or frequency bands, see:
[0026] The UE receives the PDSCH transmitted by the eNB at (n-k).sup.th 
subframe and transmits uplink HARQ ACK/NACK corresponding to the received PDSCH at n.sup.th subframe.  Here, k denotes an element of a set K, and K is defined as shown in table 2. 
	[0027] FIG. 3 is a diagram illustrating a timing relationship between PDSCH and 
uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK 
corresponding to PDSCH that is transmitted in a downlink subframe or a special 
subframe in TDD uplink-downlink configuration 6 as defined in table 2.  For 
example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink 
HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe.  At this time, the downlink control information (DCI) 
including the scheduling information on the PDSCH 301 is transmitted through 
PDCCH of the subframe which also carries PDSCH.  For another example, the UE 
transmits, at the subframe #4 307 of (i+1).sup.th radio frame, the uplink HARQ 
ACK/NACK corresponding to PDSCH 305 transmitted by the eNB at subframe #9 of 
the i.sup.th radio frame.  Likewise, the downlink control information (DCI) 
including the scheduling information on the PDSCH 305 is transmitted through 
PDCCH of the subframe which also carries PDSCH. 
	Fig 6, Steps 601-605; Fig 3, receiving PDCCH 301 at subframe #0, Transmit ACK/NACK 303 at subframe #7; see also Figs 5, 7-10 and 12-16)];
	transmitting A/N (Acknowledgement/Negative acknowledgement) for the data in a time unit #m+k of a second frequency band
	[(Kim discloses transmitting ACK/NACK according scheduling timing, see:
	[0026] The UE receives the PDSCH transmitted by the eNB at (n-k).sup.th 
subframe and transmits uplink HARQ ACK/NACK corresponding to the received PDSCH at n.sup.th subframe.  Here, k denotes an element of a set K, and K is defined as shown in table 2. 
 	[0027] FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special 
subframe in TDD uplink-downlink configuration 6 as defined in table 2.  For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe.  At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.  For another example, the UE transmits, at the subframe #4 307 of (i+1).sup.th radio frame, the uplink HARQ ACK/NACK corresponding to PDSCH 305 transmitted by the eNB at subframe #9 of the i.sup.th radio frame.  Likewise, the 
	[0028] The LTE adopts an asynchronous HARQ in downlink in which the data retransmission timing is not fixed.  That is, when an HARQ ACK fed back by the UE in response to the HARQ initial transmission data transmitted by the eNB is received, the eNB determines the next HARQ retransmission timing freely according to the scheduling operation.  The UE buffers the data failed in decoding for HARQ operation and combines the buffered data with the next HARQ retransmission data.  In order to keep the reception buffer space to a predetermined level, a maximum number of HARQ processes are defined per TDD uplink-downlink configuration as shown in table 3.  One HARQ process is mapped to one subframe in time domain. 
Fig 6, Steps 601-605; Fig 3, receiving PDCCH 301 at subframe #0, Transmit ACK/NACK 303 at subframe #7; see also Figs 5, 7-10 and 12-16; Table 2 in Para [0026], Table 3)];
	wherein subcarrier spacing of the first frequency band is different from subcarrier spacing of the second frequency band
	[(Kim discloses using different component carriers to transmit PDCCH, PDSCH and ACK/NACK according to the schedules, see:
[0086] Method A: Cross -carrier scheduling is allowed for both the first and second component carriers at the subframe configured as downlink subframe. For example, the PDCCH 519 for cross -carrier scheduling and PDSCH 521 are transmitted on the CC1 and CC2 respectively at the subframe #5 of the ith radio frame which is configured as the downlink subframe on both the CC1 and CC2, the subframe #5 arriving first after the subframe #3 of the ith radio frame. 
[0087] Method B: In case that the first component carrier is of downlink subframe and the second component carrier is of uplink subframe at a certain timing, the PDCCH to be transmitted on the first component carrier is used for cross -carrier scheduling the PDSCH at the downlink subframe of the second component carrier which arrives first since the PDCCH transmission timing on the first component carrier. For example, if the eNB transmits PDCCH 515 for cross -carrier scheduling the PDSCH on the CC2 at the subframe #3 of the ith radio frame, the PDSCH 521 is transmitted at the subframe #5 of the ith radio frame which is the downlink subframe arrives first since the subframe #3 of the ith radio frame on the CC2.
	Fig 5, PDCCH(2) 515, PDSCH(2) 521 and ACK/NACK 523; Fig 6, Steps 601-605; Fig 3, receiving PDCCH 301 at subframe #0, Transmit ACK/NACK 303 at subframe #7; see also Figs 7-10 and 12-16; Table 2 in Para [0026], Table 3)];
	wherein a time unit #m of the second frequency band indicates the last time unit among a plurality of time units of the second frequency band corresponding to the time unit #n of the first frequency band
	[(Kim discloses configuring timing relation between PDCCH, PDSCH and ACK/NACK scheduled with various time units, see:
	[0026] The UE receives the PDSCH transmitted by the eNB at (n-k).sup.th 
subframe and transmits uplink HARQ ACK/NACK corresponding to the received PDSCH at n.sup.th subframe.  Here, k denotes an element of a set K, and K is defined as shown in table 2. 
FIG. 3 is a diagram illustrating a timing relationship between PDSCH and uplink HARQ ACK/NACK to show which subframe carries uplink HARQ ACK/NACK corresponding to PDSCH that is transmitted in a downlink subframe or a special 
subframe in TDD uplink-downlink configuration 6 as defined in table 2.  For example, the UE transmits, at subframe #7 of i.sup.th radio frame, the uplink HARQ ACK/NACK corresponding to the PDSCH 301 transmitted by the eNB at subframe #1 of i.sup.th subframe.  At this time, the downlink control information (DCI) including the scheduling information on the PDSCH 301 is transmitted through PDCCH of the subframe which also carries PDSCH.  For another example, the UE transmits, at the subframe #4 307 of (i+1).sup.th radio frame, the uplink HARQ ACK/NACK corresponding to PDSCH 305 transmitted by the eNB at subframe #9 of the i.sup.th radio frame.  Likewise, the downlink control information (DCI) including the scheduling information on the PDSCH 305 is transmitted through PDCCH of the subframe which also carries PDSCH. 
[0092] FIG. 6 shows an eNB procedure according to the first embodiment.  In order to transmit data to the UE, the eNB determines whether to perform cross-carrier scheduling at step 601.  If it is determined not to perform cross-carrier scheduling, the eNB generates and transmits PDCCH and PDSCH to the UE on the same component carrier at the same subframe at step 607.  The eNB receives uplink HARQ ACK/NACK from the UE according to the timing relationship between the PDSCH and uplink HARQ ACK/NACK defined in the legacy LTE system for the component carrier at step 609.  If it is determined to perform cross-carrier scheduling at step 601, the eNB generates and transmits PDCCH on the first component carrier and generates and transmits PDSCH on the second component carrier.  At this time, the PDCCH and PDSCH transmission The eNB receives the uplink HARQ ACK/NACK from the UE according to the timing relationship between the PDSCH and uplink HARQ ACK/NACK which is defined in the legacy LTE system for the second component carrier on which the PDSCH has been transmitted at step 605.  If the HARQ ACK/NACK received at step 609 or 605 indicates NACK, the eNB performs retransmission of the PDSCH and, otherwise if ACK, transmits new PDSCH.  The eNB returns the procedure to step 601 to determine whether to perform the cross-carrier scheduling for PDSCH retransmission or new PDSCH transmission and continues the rest steps according to the determination result. 
Fig 5, PDCCH(2) 515, PDSCH(2) 521 and ACK/NACK 523; Fig 6, Steps 601-605; Fig 3, receiving PDCCH 301 at subframe #0, Transmit ACK/NACK 303 at subframe #7; see also Figs 7-10 and 12-16; Table 2 in Para [0026], Table 3)].
But Kim does not discloses about signal subcarrier spacing.
	However, Marinker discloses about subcarrier spacing related to signal time unit.
wherein subcarrier spacing of the first frequency band is different from subcarrier spacing of the second frequency band
	[(Marinker discloses about using various subcarrier spacing related to signal time unit for various applications, see:
[0059] There may be a finite and/or a small number of combinations of parameters. In an example, downlink subcarrier spacing may be set to 15 kHz, a value of 7.5 kHz may be specified for multimedia broadcast multicast service (MBMS), and a type of signal may be OFDM. In an example, uplink subcarrier spacing may be set to 15 kHz for signals and channels. A physical random access channel (PRACH), may use a smaller value than the uplink subcarrier spacing (e.g., 7.5 kHz and/or 1.25 kHz). A type of uplink signal may be single-carrier frequency division multiplex (SC-FDM). 
	[0068] A 5G air interface (e.g., a 3GPP new radio interface and/or other evolutions of LTE) that may support a variety of use cases and frequency bands may have different requirements and/or may support a wide range of frequency bands. A variety of possible signal structures, such as the signal type and/or parameter values applicable to the signal type, may be used in a flexible manner to support a variety of usage cases and frequency bands. For example, support for ultra-reliable, low-latency communication (URLLC) may be provided by shorter symbol durations (and, for example, larger subcarrier spacing). Support for massive machine-type communication may be provided by longer symbol duration and/or use of single-carrier signals. High frequency bands, such as millimeter-wave bands, which may entail larger Doppler spread values, may be deployed. Such deployments may be supported by larger sub -carrier spacing compared to LTE. Narrow beams with a large number of antenna elements may be used. Use of such deployment may result in smaller delay spread values. The smaller delay spread values may allow for optimization of the cyclic prefix overhead. 
[0115] A signal structure applicable to a transmission may be determined from: a transmission timing, a propagation delay, and/or a timing advance. A WTRU may transmit using a first signal structure (e.g., with a larger subcarrier spacing), for example, when the timing advance compared to a downlink signal is below a threshold. The WTRU may transmit using a second signal structure (e.g., with a smaller subcarrier spacing), for example, when the timing advance compared to a downlink signal is above a threshold. 
[0135] A WTRU may apply filtering on a transmission, for example, when the WTRU receives or transmits according to different signal structures at the same time in different frequency areas. Signal structure properties, such as sub -carrier spacing of an OFDM waveform, may change and the symbol duration may change accordingly. For example, given the same system bandwidth, the number of sub-carriers may change and may lead to a different DFT/IDFT size and sampling rate. A hardware ADC/DAC clock rate may be adjusted to accommodate the resulting changes.
	Fig 2-3)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Kim’s method of HARQ cross carrier scheduling in wireless networks operate with carrier aggregation with Marinker’s method for determining signal structures including subcarrier spacing and timing with the motivation being to provide flexible and adaptive signal structures to support a variety of use cases in a communication system (Marinker, Para [0003]).

Regarding Claim 2, Kim discloses:
wherein each time unit contains the same number of OFDM (orthogonal frequency division multiplexing)-based symbols., and a length of each time unit is determined based on subcarrier spacing
[(Kim discloses about OFDM, see:
[0004] Recently, there are many researches being conducted on the Orthogonal 
Frequency Division Multiple Access (OFDMA) and Single Carrier-Frequency Division multiple Access (SC-FDMA) in the cellular communication field.  Such a multiple access technology is used to allocate and manage the time-frequency resources for data and/or control information transmission to and from multiple users without overlapping from each other, i.e. orthogonally, so as to makes it possible to discriminate among per-user data and control informations. 
	[0153] The multiplexed signals converted to OFDM signals to be transmitted to the UE. 
	Fig 1-16)];
	But Kim does not discloses about signal subcarrier spacing.
	However, Marinker discloses about subcarrier spacing related to signal time unit.
wherein a length of each time unit is determined based on subcarrier spacing
	[(Marinker discloses about subcarrier spacing related to signal time unit, see:
	[0068] A 5G air interface (e.g., a 3GPP new radio interface and/or other evolutions of LTE) that may support a variety of use cases and frequency bands may have different requirements and/or may support a wide range of frequency bands. A variety of possible signal structures, such as the signal type and/or parameter values applicable to the signal type, may be used in a flexible manner to support a variety of usage cases and frequency bands. For example, support for ultra-reliable, low-latency communication (URLLC) may be provided by shorter symbol durations (and, for example, larger subcarrier spacing). Support for massive machine-type communication may be provided by longer symbol duration and/or use of single-carrier signals. High frequency bands, such as millimeter-wave bands, which may entail larger Doppler spread values, may be deployed. Such deployments may be supported by larger sub -carrier spacing compared to LTE. Narrow beams with a large number of antenna elements may be used. Use of such deployment may result in smaller delay spread values. The smaller delay spread values may allow for optimization of the cyclic prefix overhead. 
[0135] A WTRU may apply filtering on a transmission, for example, when the WTRU receives or transmits according to different signal structures at the same time in different frequency areas. Signal structure properties, such as sub -carrier spacing of an OFDM waveform, may change and the symbol duration may change accordingly. For example, given the same system bandwidth, the number of sub-carriers may change and may lead to a different DFT/IDFT size and sampling rate. A hardware ADC/DAC clock rate may be adjusted to accommodate the resulting changes.
	Fig 2-3)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Kim’s method of HARQ cross carrier scheduling in wireless networks operate with carrier aggregation with Marinker’s method for determining signal structures including subcarrier spacing and timing with the motivation being to provide flexible and adaptive signal structures to support a variety of use cases in a communication system (Marinker, Para [0003]).


Regarding Claim 3, Kim does not discloses about this claim.
However, Marinker discloses:

[(Marinker discloses about using various subcarrier spacing related to signal time unit for various applications, see:
[0059] There may be a finite and/or a small number of combinations of parameters. In an example, downlink subcarrier spacing may be set to 15 kHz, a value of 7.5 kHz may be specified for multimedia broadcast multicast service (MBMS), and a type of signal may be OFDM. In an example, uplink subcarrier spacing may be set to 15 kHz for signals and channels. A physical random access channel (PRACH), may use a smaller value than the uplink subcarrier spacing (e.g., 7.5 kHz and/or 1.25 kHz). A type of uplink signal may be single-carrier frequency division multiplex (SC-FDM). 
	[0068] A 5G air interface (e.g., a 3GPP new radio interface and/or other evolutions of LTE) that may support a variety of use cases and frequency bands may have different requirements and/or may support a wide range of frequency bands. A variety of possible signal structures, such as the signal type and/or parameter values applicable to the signal type, may be used in a flexible manner to support a variety of usage cases and frequency bands. For example, support for ultra-reliable, low-latency communication (URLLC) may be provided by shorter symbol durations (and, for example, larger subcarrier spacing). Support for massive machine-type communication may be provided by longer symbol duration and/or use of single-carrier signals. High frequency bands, such as millimeter-wave bands, which may entail larger Doppler spread values, may be deployed. Such deployments may be supported by larger sub -carrier spacing compared to LTE. Narrow beams with a large number of antenna 
[0115] A signal structure applicable to a transmission may be determined from: a transmission timing, a propagation delay, and/or a timing advance. A WTRU may transmit using a first signal structure (e.g., with a larger subcarrier spacing), for example, when the timing advance compared to a downlink signal is below a threshold. The WTRU may transmit using a second signal structure (e.g., with a smaller subcarrier spacing), for example, when the timing advance compared to a downlink signal is above a threshold. 
[0135] A WTRU may apply filtering on a transmission, for example, when the WTRU receives or transmits according to different signal structures at the same time in different frequency areas. Signal structure properties, such as sub -carrier spacing of an OFDM waveform, may change and the symbol duration may change accordingly. For example, given the same system bandwidth, the number of sub-carriers may change and may lead to a different DFT/IDFT size and sampling rate. A hardware ADC/DAC clock rate may be adjusted to accommodate the resulting changes.
	Fig 2-3)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Kim’s method of HARQ cross carrier scheduling in wireless networks operate with carrier aggregation with Marinker’s method for determining signal structures including subcarrier spacing and timing with 

Regarding Claim 4, Kim discloses:
wherein information on the k is received via a control channel that schedules the data
[(Kim discloses scheduling ACK/NACK through control channel PDCCH and PDSCH, see:
[0092] FIG. 6 shows an eNB procedure according to the first embodiment.  In order to transmit data to the UE, the eNB determines whether to perform cross-carrier scheduling at step 601.  If it is determined not to perform cross-carrier scheduling, the eNB generates and transmits PDCCH and PDSCH to the UE on the same component carrier at the same subframe at step 607.  The eNB receives uplink HARQ ACK/NACK from the UE according to the timing relationship between the PDSCH and uplink HARQ ACK/NACK defined in the legacy LTE system for the component carrier at step 609.  If it is determined to perform cross-carrier scheduling at step 601, the eNB generates and transmits PDCCH on the first component carrier and generates and transmits PDSCH on the second component carrier.  At this time, the PDCCH and PDSCH transmission timings are determined according to one of the methods A and B. The eNB and UE use one of the methods A and B which is agreed in advance through negotiation.  The eNB receives the uplink HARQ ACK/NACK from the UE according to the timing relationship between the PDSCH and uplink HARQ ACK/NACK which is defined in the legacy LTE system for the second component carrier on which the PDSCH has been transmitted at step 605.  If the HARQ ACK/NACK received at step 609 or 605 indicates NACK, the eNB performs retransmission of the PDSCH and, otherwise if ACK, transmits new PDSCH.  The eNB returns the procedure to step 601 to determine whether to perform the cross-carrier scheduling for PDSCH retransmission or new PDSCH transmission and continues the rest steps according to the determination result. 
Fig 5, PDCCH(2) 515, PDSCH(2) 521 and ACK/NACK 523; Fig 6, Steps 601-605; Fig 3, receiving PDCCH 301 at subframe #0, Transmit ACK/NACK 303 at subframe #7; see also Figs 7-10 and 12-16; Table 2 in Para [0026], Table 3)].

Regarding Claim 5, Kim discloses:
wherein the wireless communication system includes 3GPP (3rd Generation Partnership Project)-based wireless communication system
[(Kim discloses LTE wireless network system that is specified in 3GPP standards, see:
[0005] One of the significant features of the cellular communication system is to support scalable bandwidth for providing high speed wireless data service.  For example, the Long Term Evolution (LTE) system is capable of supporting various bandwidths, e.g. 20/15/5/3/1.4 Mhz.  The mobile carriers can provide their services with one of the available bandwidths.  A User Equipment (UE) can operate with various capabilities of minimum 1.4 MHz bandwidth up to 20 MHz bandwidth.  Meanwhile, the LTE-Advanced (hereinafter, called LTE-A) system can support high data rate transmission over a wide bandwidth up to 100 MHz for a single UE with carrier aggregation. 


Regarding Claims 6-10, these UE apparatus claims disclose similar features as of Claims 1-5, and are rejected based on the same rationales of Claims 1-5. See also Kim’s Fig 17-18 for apparatus disclosures.

Regarding Claims 11-15, these base station mrthod claims disclose similar features as of Claims 1-5, and are rejected based on the same rationales of Claims 1-5. 
Further, Claims 11-15 discloses the same operations of Claims 1-5, but are performed by a base station.

Regarding Claims 16-20, these base station apparatus claims disclose similar features as of Claims 1-5, and are rejected based on the same rationales of Claims 1-5. See also Kim’s Fig 17-18 for apparatus disclosures.
Further, Claims 16-20 discloses the same operations of Claims 1-5, but are performed by a base station.




Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUNG LIU/Primary Examiner, Art Unit 2473